Subsequent to the date upon which chapter 176, Acts 35th Leg. p. 388 (Vernon's Ann.Civ.St.Supp. 1918, art. 1903), became effective, appellee filed this suit in the county court of Gaines county against Earl Morrison and L. D. Rodgers upon a money demand.
Morrison filed a plea of privilege to be sued in Mitchell county, where he resided. The plea fulfills the requirements of the act above noted. Richards filed no controverting plea. Upon hearing the plea was overruled, and Morrison appeals.
The plea was prima facie proof of Morrison's right to a change of venue. In the absence of a controverting plea and proof, the plea should have been sustained. See legislative act above noted. For the error in overruling same, the cause is reversed, with instructions to the lower court to make the proper venue transfer.
Reversed and remanded, with instructions.